At a former day of this term this appeal was dismissed because of a defective appeal bond. This defect has been remedied. The judgment of dismissal is set aside, and the case now considered on its merits. *Page 443 
There are a number of bills of exception in the record, but same were not filed in time, and therefore the questions attempted thus to be raised can not be considered. The court entered an order granting eighty days in which to file bills of exception. The bills in this case appear to have been filed eighty-five days after the grant of this order.
The State introduced the sheriff of the county who testified that on the occasion in question he was out on a road going north and that he saw a car coming down said road. There was a school house near the road at a point between the two approaching cars. When the sheriff reached this school house he turned east and went a short distance, and then turned back to the road up which he had gone toward said school house. He testified that when he got back to this road he saw ahead of him going south the same coupé which he had seen a little while before coming down the road toward him. He further testified that he followed this car a distance of from a quarter to one-half mile down the road and to a point where said coupé stopped. He said he met no other car and saw no other car in the road or about this place. When the coupé stopped he saw appellant and two other men in it, each of whom had a bottle in his hand. The officer stopped his car, got out and went toward the one occupied by the three men. Just before reaching it one of said parties in the coupé observed him and struck the bottle he had in his hand against something in the back of the seat, the officer saying that he heard glass break and he saw liquid fly. He immediately went to the car and found in it bottles containing beer and also broken containers with whiskey in them. He said appellant was under the wheel and the other parties were on his right. In our opinion this made out a case against appellant of transportation of intoxicating liquor.
Appellant took the stand in his own behalf and said that he had gotten in the car right at the place where it was standing when the sheriff came up to it, and that the car had not moved from the time he got in it. He introduced two witnesses who testified to his movements a short time prior to the time the sheriff saw him in the car, but the testimony of said two witnesses appears in nowise destructive of or contrary to that given by the sheriff. The jury were the judges of the credibility of the appellant and of the State witness.
Being of opinion that the verdict has ample support in the testimony, and finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 444 
                    ON MOTION FOR REHEARING.